Citation Nr: 0535120	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-22 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an effective date earlier than June 1, 2002, 
for the establishment of a dependency allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from November 1987 to March 
1998.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2002 decision of the Anchorage, 
Alaska, Department of Veterans' Affairs (VA) Regional Office 
(RO).  


FINDING OF FACT

The veteran submitted his claim for additional compensation 
for dependents on May 6, 2002.


CONCLUSION OF LAW

The criteria for an effective earlier than June 1, 2002, for 
the establishment of a dependency allowance have not been 
met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110(f), 5111 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.31, 3.401(b) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision in a claim for VA benefits.  

In the instant case, the Board notes that the veteran was not 
provided with VCAA notice in regard to the claim for an 
effective date earlier than June 1, 2002, for the 
establishment of a dependents allowance.  However, it is 
found that, under the circumstances of this case, this lack 
of notification does not prejudice the veteran.  Initially, 
he was notified through the September 1, 2000, award letter 
of the actions that he needed to take in order to establish 
the earliest possible date for his dependent's allowance.  He 
was also sent a statement of the case (SOC) in June 2003 
which contained the applicable laws and regulations 
pertaining to earlier effective dates.

Moreover, there is no assistance VA could have rendered which 
would have been more beneficial to the veteran in this 
matter.  In order to establish entitlement to an earlier 
effective date, the veteran must submit evidence that he 
submitted a claim for additional compensation for dependents 
between September 1, 2000, and September 1, 2001.  He was 
made aware of this in the June 2003 SOC, but he has not 
contended that he submitted such a claim.  Therefore, there 
is no basis for a remand of this case, because there is no 
further assistance that VA could provide which would help him 
establish entitlement to the benefit sought.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  As a 
consequence, there is no prejudice to the veteran in 
proceeding to the merits of his claim.

Pursuant to 38 C.F.R. § 3.401(b) (2005), the effective date 
for additional compensation or pension to a veteran for a 
dependent is the latest of the following dates:  
 
(1)  Date of claim.  This term means the following, listed 
in their order of applicability:  

(i) Date of veteran's marriage, or birth of his or her 
child, or, adoption of a child, if the evidence of the 
event is received within one year of the event 
otherwise.  

(ii) Date notice is received of the dependent's 
existence, if evidence is received within one year of 
the Department of Veterans Affairs request.  

(2)  Date dependency arises.  

(3)  Effective date of the qualifying disability rating 
provided evidence of dependency is received within one 
year of notification of such rating action.  (Authority: 
38 U.S.C. 5110(f))  

(4)  Date of commencement of veteran's award.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

The evidence in this case shows that the veteran submitted a 
VA Form 21-526, Veteran's Application for Compensation or 
Pension, on March 16, 1998.  On this form, he indicated that 
he was married.  While not specifically stating that they 
were living together, he did list her address as the same as 
his.

In January 1999, he was awarded service connection for right 
and left knee strains, each rated as 10 percent disabling, 
and for gastroenteritis with possible reflux and chronic 
indigestion, rated as noncompensable.  His combined 
disability evaluation was 20 percent.  Despite that fact that 
the combined disability evaluation was insufficient to award 
additional compensation for dependents, he was sent a VA Form 
21-686c, Declaration of Status of Dependents, with his 
February 4, 1999, award notification letter.   The veteran 
disagreed with the evaluations assigned to his disabilities.  
He also requested service connection for additional 
disabilities.

In August 2000, the RO issued a rating decision which awarded 
service connection for the following:  lumbar strain with S1 
lumbarization (10 percent disabling); bilateral flexible pes 
planus with bilateral plants fasciitis (10 percent 
disabling); cervical strain (10 percent disabling); anterior 
chest and abdomen hot water burn injury (0 percent 
disabling); and allergic rhinitis (0 percent disabling).  
These, with his already service-connected disorders, combined 
to a 40 percent disability evaluation.  This combined 
evaluation was made effective March 2, 1998, the date of 
receipt of his original claim for service connection.

On September 1, 2000, the veteran was sent correspondence 
informing him of the August 2000 rating decision.  On page 
two of this letter, he was told what to do if he wished to 
complete a claim for dependents.  He was informed that he was 
now potentially eligible to receive additional compensation 
for dependents, because his combined disability evaluation 
was 30 percent or more.  A VA Form 21-686c, Declaration of 
Status of Dependents, was enclosed with the letter.  He was 
advised to fill out every blank that applied to him.  He was 
also told if his response were received after September 1, 
2001, he would not be entitled to any "back benefits."  The 
veteran submitted the VA Form 21-686c on May 6, 2002.  The RO 
then adjusted his compensation upward to reflect his family 
dependents, effective from the date of receipt of the 
dependency declaration form.

After a careful review of the evidence of record, the Board 
finds that entitlement to an effective date earlier than June 
1, 2002, for the establishment of a dependency allowance has 
not been established.  The veteran has argued that this 
additional compensation should be payable from March 2, 1998, 
the date that he submitted his VA Form 21-526.  He contends 
that, because the Form 21-526 asks for information about a 
spouse and other dependents, it is also a claim for 
additional compensation for those dependents.  However, the 
VA Form 21-526 is strictly the veteran's claim for 
compensation and/or pension.  A claim for additional 
compensation for dependents is a "downstream" issue that is 
not necessarily part of a claim for compensation and/or 
pension.  In order to request additional compensation, a 
veteran must take affirmative action to request such 
compensation once he is eligible to request it.  

In this case, the RO issued a decision in August 2000 which 
for the first time awarded the veteran a disability rating 
(40 percent, effective March 2, 1998) that qualified him for 
additional compensation for dependents.  He was notified of 
that decision on September 1, 2000.  Had he submitted the VA 
Form 21-686c (which was provided to him by the RO) by 
September 1, 2001, he would have been entitled to additional 
compensation for his dependents effective from the date of 
the qualifying disability rating; i.e., March 2, 1998.  See 
38 C.F.R. § 3.401(b)(3).  However, because he did not submit 
this form prior to September 1, 2001, the effective date of 
the award of additional compensation must be June 1, 2002, 
the first day of the month following the May 6, 2002 date of 
receipt of the VA Form 21-686c.  See 38 U.S.C.A. § 5111 (West 
2002 & Supp. 2005) ; 38 C.F.R. § 3.31 (2005).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than June 1, 2002, for the establishment of a 
dependency allowance for compensation purposes.


ORDER

Entitlement to an effective date earlier than June 1, 2002, 
for the establishment of a dependency allowance is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


